                                                                                             CLERK8
                                                                                                  '
                                                                                                    OFFICE U.S.DtST.COUR-.
                                                                                                    AT ROANOKE,VA
                                                                                                             FILED

                                                                                                    NCV û7 2213
                                  INMATE CONSENT FOR W ITIIHOLDING OF PAY                        jU.
                                                                                                   LIAc. otsx usax
                    FOR ASSESSED FILING FEE FOR THE W ESTERN DISTRICT OF Vllx m lA .
                                                                                                   ''DEP       CLER '
            BRIAN DAW D IA LL,
                 Plaintiff,                                      CivilA ction No.7:18-cv-00499



            M ARTINSW LLE CITY JM L,etal,                        C O N SE N T T O FE E
                    Defendantts).

            1,BRIAN DAVID HIEL 320165,hereby consentfortheappropdateprison oftk ialstbwithhold
.   .. .-   fm rnmy-pdxslAiu cxu
                               lountz'
                                     an-H tialo.
                                               p.aym
                                                   . ent-of-sovoo-and-to-col.
                                                                            leetoi-a-continuingqbasiaceacO       z
                                                                                                                 rr r q::.7
            m onth,an am ountno morethan 20% ofeach pdorm onth'sincom e,untilsuchtim easthe filing
            feeof$350.00 hasbeen collected in 1 11.Eachtim ethecollection ofpaymentsreachesthe
            am ountof$10.01,theTrustOfficershallforward theintedm paym ehttotheClerk'sOftk e,
            U.S.DistdctCourt,210 Franklin Road,S.W .Suite540,Roanoke,VA 24011-2208,untilsuch
            timeasthefeesarepaidin111.W executinzthisdoolment,Jalsoauthodzewithholdingp. fanv
            am ountpfcost
                     .  s,sanctions,and/orfeèswhichmayk.
                                                       qimposedb.ytt-
                                                                    lqCourtg:.qresultpfp.z
                                                                                         .          -


            duringthislitigation.


            1agreethatif1am transferred priortopaym entofthe fullfee,thebalanceowingwillbereported
            to thenew institution with directionsto continuethe withdrawaloffundsIm tiltheentirefeeis
            paid.Paymentw illcontinue,ifnecessary,afterresolution ofthisaction untilthefu11filing feeis
            paid.
                                                           S bql;w p//,
                                                                          .
                                                                                           - ;
                                                                                      v,5.V.y;
                                                         slox arulk. lroppI-arx-
                                                                               npf
                                                         ov s   > /
                                                                  ,31./271 5  #   .




            ***Aftersigning thisform ,Iunderstand that1am to send itback totheCourtforprocessingto:
            Clerk,U .S.DistdctCourt,210Franklin Road,S.W .Suite540,Roanoke,VA 24011-2208.




            Case 7:18-cv-00499-NKM-JCH Document 9 Filed 11/07/18 Page 1 of 2 Pageid#: 39
'
                 .       I' . &                  ;   .... '
             rx we*x.
    g-l . .,W VA-nUN'V'
                      'Ok
    r;
    ?
    .
                                                     I           k
                                                                 x
    f'                                               ,       .   k
    .J                                                           k
    z
    .                                                            t
    ''                                                   ,        f.
    ek                                                       . q.
    l
    '
    ..
                                                                  -
                                                                  l
                                                                                         .



     t
     .
     j
     .
     j
    -,
     .
     $
     l#E                                        . .          .
                                                             ,-h
                                                               Ks
                                                                :
                                                                .,
                                                                -                            . . .
                                                                                                         .

     t
    e2
    .2
                                                                  x
                                                                  .                           77     .
     k,.                                                          x
    ..o.
       >.,-.u..
              < .h , ..
     ,'t''.
     :
'''' '''                                    #'
                                             !. '                                        --''
                                                                                         '           '
 .'
  . :
            .
                         -.
                              ,:ï
                                '
                                ..
                                     ...'
                                     -.
                                      ;   .-
                                          k.
                                           ;-
                                            .
                                            'lt. .
                                                                           '
                                                                                             ::::
                                                                                             .
                                                                                                j.
                                                                                                 ë
    -,'..       ': f.
                   .j- .r:
                         'lie
                            .
                            ,
    '
                     i
                     ;
                     ,
                    ''7'
                       .'
                            :>
                             ''
                             .,
                              r
                              '*
                               ï.
                                k'$
                                 .ï
                                  .
                                      .
                                      '.
                                     ;'
                                  . . ..
                                        .
                                        .
                                                                        ,.,--
                                                                            2
                                                                            '
                                                                            1
                                                                            !!
                                                                             2
                                                                             1
                                                                             4
                                                                             :
                                                                             1                   '.'
                                                                                                   ;
             .                ,         jf. .
     j
     N.1'
        ..
         y
         ...
             .
             '..' ..         ...     :.. s-.1 ,                  ...       G             xwwx.x
                                                                                              ...    '
        x'
         !
         @
         i
         !%a
          .
         k '
           !$h:&
            !l !.
               :''j
                  '2
                   !:;.
                    ,:z
                      j#
                      '
                      ' .v
                         j.
                         ,     .
                                                                       .                 .
                                                                                         x
                      ,,.1uj
                           ;..,. '                                     .                 kaq
                                                                                           . j.,
                        .j.j
                           sj,
                           .
                     ,,.:-..
                           , ...
                               ,z
                               b.
                                  ;3,
                                ,--i
                                    r
                                    4
                                    .,
                                    ë. ..                                  ç,
                                                                            -
                                                                            '
                                                                            ,
                                                                            k-
                                                                             ;
                                                                             p                  -y
                                                                                                 .
                                                                                                 q
                 ,
                 -.
                  :
                  j-
            .'' g .:
                   k
                   !yw.f.
                   e.   :
                        h:.
                          -
                          )..
                            ,                                                      :
                                                                                   !k
                                                                                    .  .
                                                                                    ...,
                                                                                         .
                                                                                         ----,
                                                                                             ;::
                                                                                               -
                                                                                               ,'
                                                                                               ...
                                                                                                 -
        k(j
          , <'
         (k  a.
              q.lh   '
                                                                                   :px
                                                                                    a %<u
                 '  ;
                    ) .,.-
                         .$:*:                                                               .,'
                                                                                               ,.
                                                                                                -
                                                                                                . ..
                                                                                                   ,1
                 '
                 Fr
                 .
                  ow- <
                      +,j'
                         .Wt;                                              %                 & .
                  (x).tf x i.
                            g                                                            -
                                                                                         <
                  ty. iw tJ                                                    u;
                '     y,py  ,
                            .4                                             s. -<
                     .
                     f
                     j
                     a.
                      )y
                       z
                       e','
                         t
                         y!.
                          .
                          ;
                       sz u
                     o x
                           h
                           q
                           .,                                          ...% .W  Q .
                                                                             vN a
                                                                                  x                  , .

                      =t) ,
                      k   .,.
                            a...       ,
                                            .                           ''w ..   C.-'-c
                                                                                    -N
                                                                                 . --            .'
                      9J ' j
                          o n:
                             ,
                             .
                             .j                                                         -c%. ,'o             .



    -
    ,
    .
    k
                      l
                      x')
                      t ,:
                         jj
                          >
                            .
                            u                                          x ..GN
                                                                       .- - ,                        ..'%
                                                                                                             y.
    !
    i
    -k
     --
      -1
       jI
       .:2
         7
         :-
          :'
           :7
            ,:
            :)t
              .
              i                                 'r.
                                                  :d
                                                   !
                                                   i
                                                   7
                                                   ;
                                                   '-,
    .Rvj                                         k.
                                                 =                                           . :..!               '

      % =x           '-
                                                %'                                                                    (11
      % v                                        c:                                                                   tll
                                                                                                                      t+
           ; '
                                                                                                                      .1..1
     .<>.+1-%.           .
                               -
                                                R
                                                N                                                                     :31.
                                                                                                                      f
         .   -%                                 / N,                                                                  $1$
                                                                                                                        1.'
      u
      '+                                           %                                                                   j'.
                              M                  N
                                                 w '                                                                  :r4
                                                                                                                      .
         >'          '   N                           x                                                                .c4
                v =>
                a                               x N                                                                   lk..3
      =a
       qx
                         .             V
                                                %.   t
                                                     -
                                                                                                                      $
                                                                                                                      ..
                                                                                                                      **
                                                                                                                        j
                                                                                                                        q.'
                                                                                                                      lN.1.
         .
             = +%v
             < r
                                                   =
                                                 X %
                c                    xn z




                                                     Case 7:18-cv-00499-NKM-JCH Document 9 Filed 11/07/18 Page 2 of 2 Pageid#: 40
